Case 8:20-cv-00126-JLS-KES Document 25 Filed 04/20/20 Page 1 of 1 Page ID #:181



  1                                                                           JS-6
  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 10

 11   EDWARD HEEREN                             CASE NO.: 8:20-cv-00126 JLS (KESx)
                                                Assigned to the Hon. Josephine L. Staton and
 12                       Plaintiff,            Magistrate Judge: Karen E. Scott
                                                (Orange County Superior Court Case No.:
 13   v.                                        30-2019-01117932-CU-PO-NJC
 14   LOWE’S HOME CENTERS, LLC,
      and DOES 1 To 10                          ORDER ON STIPULATION FOR
 15                                             VOLUNTARY DISMISSAL WITH
                          Defendants.           PREJUDICE PURSUANT TO
 16                                             SETTLEMENT
 17                                             Complaint Filed: December 12, 2018
 18

 19         Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and the
 20   Stipulation between plaintiff EDWARD HEEREN and Defendant LOWE’S HOME
 21   CENTERS, LLC, this action is dismissed with prejudice, in its entirety, with each
 22   party to bear its own costs.
 23         IT IS SO ORDERED.
 24

 25   Dated: April 20, 2020               JOSEPHINE L. STATON
                                        ___________________________________
 26                                     The Honorable Josephine L. Staton
                                        United States District Court Judge
 27

 28
                                                -1-
                ORDER ON STIPULATION FOR VOLUNTARY DISMISSAL
                   WITH PREJUDICE PURSUANT TO SETTLEMENT
